DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2022.
Applicant’s election without traverse of Group I claims 1-19 in the reply filed on May 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BRINKS et al (U.S. Patent Application Publication 2014/0367833).
With regards to claim 1, Brinks discloses a method of processing a semiconductor substrate, the method comprising: (a) providing a semiconductor substrate comprising a plurality of protruding features (106a) residing on an etch stop layer material (1040, and an exposed SnO2 layer (502) in contact with both the protruding features and the etch stop layer material (Figure 5), wherein the SnO2 layer covers both sidewalls and horizontal surfaces of the protruding features (Figure 5); and (b) completely removing the SnO2 layer from horizontal surfaces of the semiconductor substrate without completely removing the SnO2 layer residing at the sidewalls of the protruding features (Figure 7) (Paragraphs [0035]-[0038]).
With regards to claim 4, Brinks discloses wherein the etch stop layer material comprises a silicon-containing material (Paragraph [0031] discloses hardmask material 104 is a material such as silicon nitride).
With regards to claim 5, Brinks discloses wherein the tch stop layer material comprises a silicon containing compound selected from the group consisting of silicon nitride. (Paragraph [0031]).
With regards to claim 7, Brinks discloses wherein the etch stop layer material comprises silicon nitride (Paragraph [0031]).
With regards to claim 8, Brinks discloses (c) after (b), completely removing the protruding features, without completely removing the SnO2 layer that resided at the sidewalls of the protruding features, thereby forming a plurality of SnO2 spacers on the etch stop layer (Paragraph [0040] Figure 9).
With regards to claim 9, Brinks discloses further comprising etching the etch stop layer material to expose the underlying material in the presence of the SnO2 spacers (Paragraph [0042]-[0043], Figure 12 discloses etching 104 to form patterned 104a using sidewall spacers 502a).
With regards to claim 11, Brink disclose wherein (b) comprises etching the SnO2 layer using a dry etch chemistry (Paragraph [0037], [0038] discloses suitable spacer material includes tin oxide wherein an anisotropic etching is used to remove the spacer from the top and bottom of each STI wherein the anisotropic etching process includes a RIE process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BRINKS et al (U.S. Patent Application Publication 2014/0367833), as applied to claims 1, 4-5, 7-9 and 11. 
With regards to claim 2, Brink discloses all the limitations of claim 1 as previously discussed.
However Brink does not explicitly wherein the etch stop layer material and a material of the protruding features are selected such that a ratio of an etch rate of the etch stop layer material to an etch rate of SnO2 is greater than 1 for a first etch chemistry, and a ratio of an etch rate of the material of the protruding features to an etch rate of SnO2 is greater than 1 for a second etch chemistry
However Brink discloses wherein the etch stop layer (104) is selected such that it is not etched during the etching of the conformal spacer material which mat be tin oxide (502) when forming sidewall spacers (502a) during a first etch process (Paragraphs [0036]-[0038] Figures 5, 7) and wherein the protruding features are mate of a material wherein the protruding features (106a) are etched while the sidewall spacers (502a) are not etched (Paragraphs [0039]-[0040] Figure 9). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the selection of materials to etch rates including Applicant’s claimed a ratio of an etch rate of the etch stop layer material to an etch rate of SnO2 is greater than 1 for a first etch chemistry, and a ratio of an etch rate of the material of the protruding features to an etch rate of SnO2 is greater than 1 for a second etch chemistry in order to provide the selectively etching of the spacer material and then protruding features in order to form the sidewall pattern as rendered obvious the teachings of Brink (Paragraphs [0036]-[0040]).
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to modify the method of Brink to include the etch rate ratios as rendered obvious by the general disclosure of Brink in order to selectively form the sidewall spacers and remove the mandrels as taught by the disclosure of Brink (Paragraphs [0038]-[0040]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the materials with the etch rate ratio as rendering obvious by Brink. MPEP 2143 D
With regards to claim 15, Brink discloses the limitations of claim 1 as previously discussed.
However etching the SnO2 layer using different etch chemistries consecutively, wherein a later-used etch chemistry has a higher etch selectivity for SnO2 relative to underlying materials than an earlier-used etch chemistry.
However Brink discloses performing a first anisotropic etch to selective remove the spacer material on the top and bottom of the mandrels 106 (Paragraphs [0037]-[0038]) followed by a second etch process which selectively etches the mandrels and underlying layers without removing the spacer (Paragraphs [0039]-[0043]) which renders obvious etching the SnO2 layer using different etch chemistries consecutively, wherein a later-used etch chemistry has a higher etch selectivity for SnO2 relative to underlying materials than an earlier-used etch chemistry.
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to modify the method of Brink to include the consecutive etch chemistries as rendered obvious by Brink because one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired patterning using the etch chemistries as rendered obvious by Brink. MPEP 2143D

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over BRINK et al (U.S. Patent Application Publication 2014/0367833), as applied to claims 1, 4-5, 7-9 and 11, in further view STOCKUM et al (U.S. Patent Application Publication 2008/0210660).
With regards to claim 10, Brink discloses the limitations of claim 1 as previously discussed.
Brink does not explicitly disclose wherein (b) comprises etching the SnO2 layer using a wet etch chemistry.
Stockum discloses a method of etching an oxide wherein the oxide layer comprises silicon oxide and is etched using a wet etching composition (Paragraphs [0040], [0044]-[0056]) which renders obvious wherein (b) comprises etching the SnO2 layer using a wet etch chemistry.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Brink to include the wet etch chemistry as rendered obvious by Stockum because the reference of Stockum teaches that such composition removes the treated surface in a manner without leaving a residue (Paragraph [0038]).

Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BRINK et al (U.S. Patent Application Publication 2014/0367833), as applied to claims 1, 4-5, 7-9 and 11, in further view SU et al (U.S. Patent 5,607,602)
With regards to claims 12 and 14, Brink discloses the limitations of claim 1 as previously discussed.
However Brink does not explicitly disclose wherein (b) comprises etching SnO2 layer using HBr or Cl2 in a plasma.
Su discloses a method of etching a tin oxide film using a plasma comprising reactive gases including HBr or Cl2 in a plasma (Col. 2 lines 51-57 Col. 5 lines7-10, 56-62, Col. 7 lines 44). 
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to modify the method of Brink to include the plasma chemistries are rendered obvious by Su because one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired patterning using the etch chemistries as rendered obvious by Su. MPEP 2143D

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over BRINK et al (U.S. Patent Application Publication 2014/0367833), as applied to claims 1, 4-5, 7-9 and 11, in further view MOHRI et al (Plasma Etching of ITO Thin Films Using a CH4/H2 Gas Mixture)
With regards to claim 13, Brink discloses the limitations of claim 1 as previously discussed.
However Brink does not explicitly disclose wherein (b) comprises etching SnO2 layer using H2 in a plasma.
Mohri discloses a method of etching indium tin oxide or tin oxide layers using a plasma comprising a H2 gas mixture in a plasma (Page 1932 Introduction – Results and discussion)
It would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the invention to modify the method of Brink to include the hydrogen plasma chemistry are rendered obvious by Mohri because the reference of Mohri that fine patterns can be obtained using the plasma etching (Page 1932 Introduction) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired patterning using the etch chemistries as rendered obvious by Mohri. MPEP 2143D

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over PASQUALE et al (U.S. Patent Application Publication 2015/0126042) in view of BRINK et al (U.S. Patent Application Publication 2014/0367833). 
With regards to claim 1, Pasquale discloses a method of processing a semiconductor substrate, the method comprising: (a) providing a semiconductor substrate comprising a plurality of protruding features (103) residing on an etch stop layer material (104), and an exposed conformal layer (109) in contact with both the protruding features and the etch stop layer material (Figure 2), wherein the conformal layer covers both sidewalls and horizontal surfaces of the protruding features (Figure 2); and (b) completely removing the conformal layer from horizontal surfaces of the semiconductor substrate without completely removing the conformal layer residing at the sidewalls of the protruding features (Figure 3) (Paragraphs [0029]-[0035]).
Pasquale does not explicitly disclose forming a SnO2 layer in contact with the protruding features and the etch stop layer.
Pasquale discloses the conformal film may be made of an oxide or a denser material to withstand more passes of patterning and may be deposited by ALD (Paragraph [0035]). Brink discloses a method of processing a semiconductor substrate comprising forming a conformal spacer layer wherein the conformal spacer layer may be made of a number of materials including tin oxide (SnO2) (Paragraphs [0036]-[0038]). As such Pasquale as modified by Brinks renders obvious disclose forming a SnO2 layer in contact with the protruding features and the etch stop layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Pasquale to include the tin oxide layer as rendered obvious by Brink because the reference of Brink teaches that such materials will remain intact for further etching of underlaying materials (Paragraph [0037], [0042]-[0043]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the tin oxide layer as rendered obvious by Brink. MPEP 2143D
With regards to claim 3, the modified teachings of Pasquale renders obvious wherein the protruding features comprise amorphous carbon or amorphous silicon (Pasquale Paragraph [0030]).
With regards to claims 4-7, the modified teachings of Pasquale renders obvious wherein the etch step layer comprises a silicon containing material wherein the silicon containing compound is selected from the group consisting of silicon nitride, silicon oxide and combinations thereof (Pasquale Paragraph [0031]-[0033] discloses SiON etch stop).
With regards to claim 8, the modified teachings of Pasquale renders obvious

Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over BRINKS et al (U.S. Patent Application Publication 2014/0367833), as applied to claims 1, 4-5, 7-9 and 11, in view of ELAM et al (Atomic layer deposition of tin oxide films using tetrakis (dimethylamino) tin). 
With regards to 16-19, Brinks disclose the limitations of claim 1 as previously discussed and wherein the spacer material 502 is deposited to a desired thickness using ALD techniques (Paragraphs [0036]-[0037]).
However Brink does not explicitly further comprising prior to (a): depositing the SnO2 layer, wherein the depositing comprises sequentially exposing the semiconductor substrate to a tin-containing precursor and an oxygen-containing precursor; wherein the tin-containing precursor is an alkyl-substituted tin amide; wherein the tin-containing precursor is selected from the group consisting of tetrakis(dimethylamino)tin, tetrakis(ethylmethylamino)tin, N2, N3-di-tert-butyl-butane-2,3-diamino-tin(II), and 1,3-bis (1,2methylethyl)-4,5-dimethyl-(4R, 5R)-1,3,2-diazastannolidin-2-ylidine and wherein the tin-containing precursor is tetrakis(dimethylamino)tin.
Elam discloses an atomic layer deposition method for depositing tin oxide films by sequentially exposing the semiconductor substrate to a tin-containing precursor wherein the tin containing precursor is tetrakis(dimethylamino)tin and an oxygen containing precursor (Page 244-245 Introduction; Pages 246-247 Section III Results and Discussion A. Mechanism for SnO2 ALD). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Brink to include the depositing as rendered obvious by Elam because the reference of Elam teaches that such deposition technique produces films with exquisite control over thickness and composition (Page 244 Col. 1 Paragraph 2) and deposition which such precursors prepares tin oxide films which avoid problems of corrosion and agglomeration (Page 251 Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713